262 S.W.3d 300 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Brandon DARRIS, Defendant/Appellant.
No. ED 90282.
Missouri Court of Appeals, Eastern District, Division Four.
September 9, 2008.
Gwenda Renee' Robinson, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Anna L. Bunchco-counsel, Karen Louise Kramerco-counsel, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., MARY K. HOFF, J.

ORDER
PER CURIAM.
Brandon Darris (Appellant) appeals from the judgment entered on a jury verdict convicting him stealing over $500, in violation of section 570.030 RSMo 2000.[1] He was sentenced to concurrent terms of ten years' imprisonment on second-degree burglary and felony stealing and consecutive terms of seven years for leaving the scene of an accident and resisting arrest and one year for driving with a suspended license, for a total of twenty five years. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The evidence in support of the jury verdict was not insufficient. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.